Judgment, Supreme Court, New York County (Renee White, J.), rendered July 20, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and menacing in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 7V2 to 15 years, 3V2 to 7 years, and 1 year, respectively, unanimously affirmed.
The prosecutor’s summation was in direct response to defendant’s closing arguments, in which he attacked the credibility of the People’s witnesses and accused the prosecutor of pursuing the case in “bad faith”, and therefore did not exceed the broad latitude accorded on summation (see, People v Galloway, 54 NY2d 396, 399; People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976).
We have reviewed the arguments raised in defendant’s pro se supplemental brief and find them to be without merit. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.